At the outset, allow me to express the sympathy of the Government of Oman for the Governments and peoples of Honduras and Peru for the natural disasters which have struck those two countries recently.
23.	Mr. President, I should like, on behalf of the Government of the Sultanate of Oman, to express to you our heartfelt congratulations and our full satisfaction on your election as President of the General Assembly at its twenty-ninth session. The long years of experience which you have acquired as Minister for Foreign Affairs of our sister country, Algeria, undoubtedly have, and will be, fully appreciated by the representatives here; and I would like to avail myself of this opportunity to assure you of our full support and cooperation in the conducting of our deliberations at this session.
24.	Allow me, Mr. President, to extend, on behalf of my delegation and my Government, our feelings of appreciation and gratitude to Mr. Benites, for his skill, ability and wisdom, and the excellent way in which he led the Assembly during its twenty-eighth session and the sixth special session.
25.	My Government extends a hearty welcome to Bangladesh, Grenada and GuineaBissau as new Members of the United Nations, and we are quite happy and satisfied to see the representatives of those countries take their places among us here. Their presence here will undoubtedly add strength to the future steps to be undertaken by this international Organization. My delegation looks forward to full cooperation with the representatives of those countries. Meanwhile, we wish to take this opportunity as well to express to the Governments and peoples of the new independent countries all wishes for success and prosperity in the future.
26.	In conformity with its firm foreign policy of supporting the rights of peoples to freedom and independence and the eradication of colonialism an d racial discrimination in accordance with the Charter of the United Nations, Oman has actively participated in supporting the struggle waged by the peoples of Africa in Angola, Mozambique, Namibia, Zimbabwe and South Africa. It is our earnest hope to see the peoples of those countries take their rightful places among us in the Organization in the very near future.
27.	The free peoples of Africa have always resisted military invasions and colonial suppression. In their long struggle for freedom there are striking examples of sacrifice that call for our admiration. The Government of Oman has never failed to support the lawful and just struggle of all peoples for freedom, independence and self-determination. In so doing, Oman has lived up to its deep rooted respect for the dignity of the human being as evidenced by its noble and glorious civilization and its profound belief in man as the ultimate end of all endeavors.
28.	As a country of the third world, committed to a policy of neutrality and nonalignment and of respect for and a deeply rooted belief in the principles of the Charter of the United Nations, Oman fully supports and favors the Declaration of the Indian Ocean as a Zone of Peace [resolution 2832 (XXVI)]. We declare also our firm support for the establishment of a nuclear weapon free zone in the region of the Middle East, the objective of which would be to eliminate the crisis prevailing in the area and to prevent it from reaching uncontrollable dimensions.
29.	Ever since the creation of the State of Israel, the situation in the Middle Fast has been continually exploding in a series of crises, in many cases reaching a point where it threatened international peace and security. This can only be attributed to the obstinacy and arrogance of Israel, its policy of aggression in the area and its continuous barbaric and brutal crimes perpetrated against the peaceful inhabitants of the area.
30.	The policy of terrorism and intimidation which has prevailed and upon which Zionist policy has been based ever since Israel was created has been made clear in a series of acts of aggression against the land and people of Palestine, beginning in 1948. That policy has now reached an unprecedented degree of violence and brutality. The aggression perpetrated in 1967 by Israeli forces against three Arab States, Members of the United Nations, led to the deaths of thousands of innocent people. We are still witnessing repeated bombings and military attacks against Lebanese territory, all aimed at the liquidation of the Palestinian people.
31.	It is not surprising that the report of the Special Committee to Investigate Israeli Practices Affecting the Human Rights of the Population of the Occupied Territories [AI98I7], established by virtue of General Assembly resolution 3005 (XXVII), emphasizes Israel's repeated refusal to comply with United Nations resolutions and its insistence upon and persistence in a policy which is in defiance of those resolutions. The report proves once again that Israel is continuing the policy of aggression which it has always followed since its creation in 1948. Israel still persists in activities which are in flagrant contradiction with the fundamental principles of international law. It continues to expropriate the land in the area and to expel citizens from their homes. The refusal of the Israeli authorities to cooperate with the Special Committee constitutes yet another defiance by Israel of the resolutions of the General Assembly.
32.	The tragedy of Palestine and the agony and sufferings of its people compel us to demand that the Geneva talks be resumed immediately, so that lasting peace and security, based on justice and acceptable to the countries of the region, particularly Palestine as represented by the Palestine Liberation Organization [PLO], may be restored.
33.	As far as the problem of the Sahara is concerned, my Government fully supports the agreement reached by Morocco and Mauritania to refer that issue to the International Court of Justice. We appeal to the Spanish Government to accept that agreement and to cooperate in finding a solution to the problem through negotiations and within the framework of the friendly relations that exist between Spain and the Arab world.
34.	The Middle East is now facing another serious crisis which has stirred and disturbed the international community. I refer to the problem of Cyprus. My country, as a member of the nonaligned group, firmly believes in the urgent need to protect the independence and territorial integrity of Cyprus and to ensure full respect for its sovereignty, without any interference in that country's internal affairs.
35.	The developing countries which are producers of raw materials are attempting, through unity, to reach an agreement and understanding with the developed countries. That, of course, necessitates their continual insistence on their right to own and exploit their own natural resources. That is why the countries of the Organization of Petroleum Exporting Countries [OPEC] have affirmed their right to establish the prices of oil in the world. For years oil had been sold at very low prices, while the prices of all the commodities exported by the developed to the developing countries had been reaching astronomic levels. That is why the developing countries producing oil decided that it was fully within their right to raise the price of oil in order to meet the rising prices of the commodities they needed. The increase in the price of oil was not aimed against the economic interests of any country, developed or developing; it was aimed at reestablishing the situation on a basis of justice, where injustice had long prevailed.
36.	The world is now facing a severe economic crisis such as it has never experienced before. Oman supports the principle of international economic cooperation and regards the resolutions of the sixth special session of the General Assembly as a basis for such cooperation between the industrialized and the developing countries. The economic interdependence of the international community makes international cooperation essential as the only means of averting the impending starvation and misery of all mankind. Oman firmly believes in the importance of the role of the United Nations in ensuring stability and security, which are the fundamental requirements for economic and social progress throughout the world.
37.	We also believe in the importance of preserving the natural resources of land and sea, and, in conformity with that belief, my Government has concluded an agreement with the Government of Iran on the delimitation of the continental shelf in the Straits of Hormos and the neighboring waters, in accordance with the principles of international law and the aims and principles of the United Nations. We believe that the happiness of the people of the area and the achievement of a better standard of living for them will come about only through such joint efforts. Moreover, in an attempt to preserve our marine environment and in the furtherance of our public, social and economic interests, on 3 August 1974, my Government promulgated the Marine Pollution Control Act.
38.	Awareness of the importance of the sea and its role in the development of national economies prompted my Government to make a positive contribution in the Third United Nations Conference on the Law of the Sea, held in Caracas from 20 June to 29 August 1974. The importance of that Conference is evidenced by the participation of some 150 countries in an effort to find solutions to various interrelated problems. The high percentage of participation in the Conference on the Law of the Sea is again evidence of the awareness of the international community of the importance of the sea and its resources in the development process of national economies and the ever increasing importance of reaching binding agreements on the use, exploration and exploitation of the sea and its resources. We followed with great interest the views presented at Caracas, and we declare here that, within our means, my country will assist and actively help and cooperate to bring about a definitive formula acceptable to all.
39.	Because we believe in the collective responsibility of States in the efforts to achieve international peace and security, Oman joined the group of the nonaligned countries. We firmly believe in (the principles which guide the nonaligned countries and fully share the point of view of that group. Furthermore, we are fully convinced that no sacrifice on OUF part will be too great for the cause of peace and development and the well being of all humanity.
40.	The steps being undertaken for an open and direct dialog between the Arab States and European countries for the purpose of defining a firm basis for cooperation also have our full support. Such cooperation indicates the awareness of all parties concerned of their mutual dependence. We hope that such cooperation when it does come about will also not only include economic and political aspects but also be a step forward for full ArabEuropean cooperation at every stage and in every field.
41.	I have tried to clarify my country's position as regards various issues facing the international community. Allow me to add here that the United Nations and the specialized agencies, in our view, have a greater role to play in resolving all these problems. I avail myself of this opportunity to reaffirm here our assurances that the Government of Oman will not hesitate or refrain from offering its help and from doing what is necessary to establish international peace and security in conformity with the principles of the Charter of the United Nations.
